Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10, 17, 19-24 are pending and claims 11-16 and 18  have been canceled.  
	In light of the applicant’s amendment, objection to the specification has been withdrawn.

EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. Stephen D. Adams (Reg. No. 68,571),  on 03-04-2021.

Claim 17 has been amended as follows:
17.	(Currently Amended) A method for securing a task-performing component comprising the steps of:
providing an access restriction system having:
a true random number generator (TRNG) that is configured to generate true random keys that are based on quantum-level physical properties;
a hub computer that is configured to provide true random keys that are generated by the TRNG;
an access-restricted component configured to execute one or more tasks in response to receiving a verified task instruction;
, separate from the hub computer, that is configured to receive true random keys provided by the hub computer and to store the true random keys received to a memory, and is configured to receive and verify task instructions and to then provide verified task instructions to the access restricted component;
a controller that is configured to provide a task request to the component computer, wherein each task request includes a task instruction paired with a key,  
generating a true random key with the TRNG; 
providing the true random key to the component computer using the hub computer;
storing the true random key to the memory of the component computer;
sending a task request from the controller to the component computer;
verifying the task instruction of the task request by ensuring that one of the true random keys stored to the memory matches the key received from the controller with the task request;
providing the verified task to the access-restricted component with the component computer; and 
carrying out one or more tasks specified by the task instruction with the access-restricted component.
Allowable Subject Matter
	Claims 1-10, 17, 19-24  are allowed.
	The following is an examiner’s statement of reasons for allowance:
	This communication warrants No Examiner's Reason for Allowance, applicant's reply of 02-16-2021 and 03/02/2021 makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, applicant's arguments filed on 02-16-2021 a and 03/02/2021 re persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437